PROB35                                                                         Report and Order Tenninating Supervision
(Reg 3/93)                                                                              Prior to Original Expiration Date



                             UNITED STATES DISTRICT COURT
                                         FOR THE
                           EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                   v.                                         Crim. No. 2:10-CR-15-1D

KONO MICHELLE HYMAN

        On April 2, 2018, the above named was released from prison and commenced a term of supervised
release for a period of 60 months. The offender has complied with the rules and regulations of supervised
release and is no longer in need of supervision. It is accordingly recommended that the offender be
discharged from supervision.

                                                     I declare under penalty of perjury that the foregoing
     ,                                               is true and correct.
   . .I




                                                     Isl Van R. Freeman. Jr.
                                                     Van R. Freeman, Jr.
                                                     Deputy Chief U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2542
                                                     Executed On: March 4, 2021


                                          ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

          Dated this_+~_ day of          N o.Atb              , 2021.




                                                               mes C. Dever III
                                                             U.S. District Judge




              Case 2:10-cr-00015-D Document 115 Filed 03/04/21 Page 1 of 1
